


Exhibit 10.5

 

EIGHTH AMENDMENT TO LEASE

 

THIS EIGHTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
12th day of January, 2009, by and between BMR-40 ERIE STREET LLC, a Delaware
limited liability company (“Landlord,” as successor-in-interest to Fort
Washington Limited Partnership (“Original Landlord”)), and VERTEX
PHARMACEUTICALS INCORPORATED (“Tenant”).

 

RECITALS

 

A.            WHEREAS, Original Landlord and Tenant entered into that certain
Lease dated as of March 3, 1995, as amended by that certain First Amendment to
Lease dated as of December     , 1995, that certain Second Amendment to Lease
dated as of June 13, 1997, that certain Third Amendment to Lease dated as of
October 1, 1998 (the “Third Amendment”), that certain Fourth Amendment to Lease
dated as of February 2, 2000, that certain Fifth Amendment to Lease dated as of
May 1, 1999 (the “Fifth Amendment”), that certain Sixth Amendment to Lease dated
as of April 6, 2005, and that certain Seventh Amendment to Lease dated as of
October 15, 2007  (collectively, and as the same may have been further amended,
supplemented or modified from time to time, the “Lease”), whereby Tenant leases
certain premises from Landlord at 40 Erie Street in Cambridge, Massachusetts
(the “Building”);

 

B.            WHEREAS, Landlord and Tenant desire to extend the term of the
Lease; and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the Lease
only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.             Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein.

 

2.             Extension of Term.  The Term is hereby extended for five
(5) years, until December 31, 2015.  The period from January 1, 2011, through
December 31, 2015, is referred to herein as the “Extension Term.”

 

3.             Extension Options.

 

a.             Tenant shall have two (2) options to further extend the Term (the
“Options to Extend”) for successive periods of five (5) years each (the
“Extension Periods”), subject to and on the terms set forth herein.  The Options
to Extend are in lieu of, and not in addition to, any extension options in the
Lease.  Tenant may only exercise the Options to Extend with respect to the
entire Premises.  If Tenant shall desire to exercise any Option to Extend, it
shall give Landlord a notice (the “Inquiry Notice”) of such desire not later
than fifteen (15) months prior to the expiration of the then-current Term. 
Thereafter, the Fair Market Rent (as defined in Section 3(c) below) for the
applicable

 

--------------------------------------------------------------------------------


 

Extension Period shall be determined in accordance with Section 3(d) below. 
After the applicable Fair Market Rent has been so determined, Tenant shall
exercise each Option to Extend by giving Landlord notice (the “Exercise Notice”)
of its election to do so not later than twelve (12) months prior to the
expiration of the then-current Term.  If Tenant fails to timely give either the
Inquiry Notice or the Exercise Notice to Landlord with respect to any Option to
Extend, Tenant shall be conclusively deemed to have waived such Option to Extend
hereunder.

 

b.             Notwithstanding any contrary provision of the Lease as amended
hereby, each Option to Extend and any exercise by Tenant thereof shall be void
and of no force or effect unless on the dates Tenant gives Landlord its Inquiry
Notice and Exercise Notice for each Option to Extend and on the date of
commencement of the each Extension Period, (i) the Lease as amended hereby is in
full force and effect, (ii) there is no Event of Default of Tenant under the
Lease as amended hereby and (iii) Tenant has not assigned or subleased (or
agreed to assign or sublease) more than fifty percent (50%) of the rentable
floor area of the Premises.

 

c.             All of the terms, provisions, covenants and conditions of the
Lease as amended hereby shall continue to apply during each Extension Period,
except that the Annual Fixed Rent Rate during each Extension Period (the
“Extension Rent”) shall be equal to the fair market rent for the Premises
determined as of the date twelve (12) months prior to expiration of the
then-current Term in accordance with the procedure set forth in
Section 3(d) below (the “Fair Market Rent”).

 

d.             The Fair Market Rent for each Extension Period shall be
determined as follows:  within five (5) days after Tenant gives Landlord its
Inquiry Notice with respect to any Option to Extend, Landlord shall give Tenant
notice of Landlord’s determination of the Fair Market Rent for the applicable
Extension Period.  Within ten (10) days after Tenant receives such notice,
Tenant shall notify Landlord of its agreement with or objection to Landlord’s
determination of the Fair Market Rent, whereupon, if Tenant objects, the Fair
Market Rent shall be determined by arbitration conducted in the manner set forth
below.  If Tenant does not notify Landlord of Tenant’s agreement with or
objection to Landlord’s determination of the Fair Market Rent within such ten
(10) day period, then the Fair Market Rent for the applicable Extension Period
shall be deemed to be Landlord’s determination of the Fair Market Rent as set
forth in the notice from Landlord described in this Section.

 

e.             If Tenant notifies Landlord of Tenant’s objection to Landlord’s
determination of Fair Market Rent under the preceding subsection, such notice
shall also set forth a request for arbitration and Tenant’s appointment of a
commercial real estate broker having at least ten (10) years experience in the
commercial leasing market in Cambridge, Massachusetts (an “Arbitrator”).  Within
five (5) days thereafter, Landlord shall by notice to Tenant appoint a second
Arbitrator.  Each Arbitrator shall be advised to determine the Fair Market Rent
for the applicable Extension Period within thirty (30) days after Landlord’s
appointment of the second Arbitrator.  On or before the expiration of such
thirty (30) day period, the two Arbitrators shall confer to compare their
respective determinations of the Fair Market Rent.  If the difference between
the amounts so determined by the two Arbitrators is less than or equal to ten
percent (10%) of the lower of said amounts, then the final determination of the
Fair Market Rent shall be equal to the average of said amounts.  If such

 

2

--------------------------------------------------------------------------------


 

difference between said amounts is greater than ten percent (10%), then the two
arbitrators shall have ten (10) days thereafter to appoint a third Arbitrator
(the “Third Arbitrator”), who shall be instructed to determine the Fair Market
Rent for the applicable Extension Period within ten (10) days after its
appointment by selecting one of the amounts determined by the other two
Arbitrators.  Each party shall bear the cost of the Arbitrator selected by such
party.  The cost for the Third Arbitrator, if any, shall be shared equally by
Landlord and Tenant.

 

4.             Early Termination Option.  Notwithstanding anything in the Lease
or this Amendment to the contrary, Tenant shall have the right to terminate the
Lease as of December 31, 2013; provided that Tenant (a) notifies Landlord of
such termination no later than December 31, 2012, (b) simultaneously terminates
that certain undated Lease by and between BMR-Sidney Street LLC (as
successor-in-interest to David E. Clem and David M. Roby, Trustees of Fort
Washington Realty Trust u/d/t dated June 19, 1995, recorded with the Middlesex
(South) District Registry of Deeds in Book 25422, Page 360 and filed with the
Middlesex (South) Registry District of the Land Court as Document No. 976230)
and Tenant in accordance with the terms thereof, as the same may have been
amended, supplemented or otherwise modified from time to time, and (c) pays to
Landlord no later than January 15, 2013, a termination payment in the amount of
Fifteen Million Dollars ($15,000,000).  Time is of the essence with respect to
this Section.

 

5.             Annual Fixed Rent.  Notwithstanding anything in the Lease to the
contrary, Tenant shall pay to Landlord as Annual Fixed Rent for the Premises
during the Extension Term the following amounts:

 

Months

 

r.s.f.

 

Per r.s.f.

 

Total Monthly

 

Total Annually

 

1-12

 

100,854

 

$

45.50 annually

 

$

382,404.75

 

$

4,588,857.00

 

13-24

 

100,854

 

$

47.50 annually

 

$

399,213.75

 

$

4,790,565.00

 

25-36

 

100,854

 

$

49.50 annually

 

$

416,022.75

 

$

4,992,273.00

 

37-48

 

100,854

 

$

51.50 annually

 

$

432,831.75

 

$

5,193,981.00

 

49-60

 

100,854

 

$

53.50 annually

 

$

449,640.75

 

$

5,395,689.00

 

 

6.             Condition of Premises.  Tenant acknowledges that it is in
possession of and is fully familiar with the condition of the Premises and
agrees to take the same in its condition “as is” as of the first day of the
Extension Term.  Landlord shall continue to have its repair and maintenance
requirements as set forth in the Lease.

 

7.             Broker. Tenant represents and warrants that it has not dealt with
any broker or agent in the negotiation for or the obtaining of this Amendment,
other than CB Richard Ellis (“Broker”), and agrees to indemnify, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any such broker or agent, other than Broker, employed or engaged by it or

 

3

--------------------------------------------------------------------------------


 

claiming to have been employed or engaged by it.  Broker is entitled to a
leasing commission in connection with the making of this Amendment, and Landlord
shall pay such commission to Broker pursuant to a separate agreement between
Landlord and Broker.

 

8.             Effect of Amendment.  Except as modified by this Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  The covenants, agreements, terms, provisions and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and, except as otherwise provided in the Lease,
their respective assigns.  In the event of any conflict between the terms
contained in this Amendment and the Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties.  From and
after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Amendment.

 

9.             Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.  All exhibits hereto are incorporated herein by
reference.

 

10.           Counterparts.  This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-40 ERIE STREET LLC,

a Delaware limited liability company

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Counsel

 

 

 

TENANT:

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

By:

/s/ Kenneth S. Boger

 

Name:

Kenneth S. Boger

 

Title:

Senior Vice President and General Counsel

 

 

--------------------------------------------------------------------------------
